In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, *710Nassau County (Lockman, J.), dated June 2,1994, which denied the petition and dismissed the proceeding. The appeal brings up for review so much of an order of the same court dated October 25, 1994, as, upon reargument, adhered to the prior determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order dated June 2, 1994, is dismissed since that order was superseded by the order dated October 25, 1994, made upon reargument; and it is further,
Ordered that the order dated October 25, 1994, is affirmed insofar as reviewed for reasons stated by Justice Lockman at the Supreme Court in the orders dated June 2, 1994, and October 25, 1994; and it is further,
Ordered that the respondent General Accident Insurance Company of New York is awarded one bill of costs. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.